Title: Louisa Catherine Johnson to John Quincy Adams, 27 March 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London March 27th 1797
        
        The official account is arrived and your Father and Mr. Jefferson are Elected President and Vice President
        In a letter from Mr J. to your father, he says “notwithstanding the efforts of his enemies to make the people believe otherwise, he aspires to no higher post than that of Vice President. that he will serve with pleasure under Mr. Adams, and he flatters himself they shall act together, with as much harmony, as they have done heretofore[”]
        Mr. Washingtons address on announcing the choice, is likewise come, but my father has not-yet seen it— The Merchants of Philadelphia, were to give a superb entertainment, on the day he resigned his situation, and became a private man—
        Mr. Hall means to write you shortly. he will inform you more correctly than I can of these Events—
        I suppose you have seen Mr. Pinckney— we understand by a Gentleman lately from Paris, that the French are determined never to recieve him as Minister—
        Thank you my friend for your very kind letter of the 14th I am happy to hear that the society at the Hague is so pleasant were you to partake of the amusements it affords more frequently you perhaps might find it less insipid— you are I think too young a man to devote all your time to your books, and solitude, if you now indulge this distaste to society, what will you do some years hence, even your Louisa’s may then become irksome, and unpleasant. indeed my

beloved friend it is a dangerous indulgence, you know I think it prejudicial to your health, excuse me when I say hurtful to your temper— I should not have given my sentiments so freely my Adams, had I not observed the same expression, in two or three of your letters— I think it a pity that you so calculated to adorn society, should encourage a disposition improper, for the station in which you are placed, and in which you are likely to remain— the extreme dislike I have to what is called society, enables me to judge of its inconvenience, it is this my best friend which induces me to urge you to guard against this indulgence, knowing your excessive fondness for books, perhaps renders me too apprehensive— excuse, and do not think this impertinent, believe me it is dictated by the most sincere affection, and the tenderest anxiety—
        My father yesterday recieved a letter from Mr: Humphries in which he mentioned his detention— he is not yet married—
        Mr. & Mrs. Church embark for America in the course of next week—
        Adieu may you be as happy as I wish you
        
          Louisa C Johnson
        
      